Citation Nr: 0802458	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from July 1977 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board notes that the veteran requested an informal 
conference at the RO in connection with the current claim in 
lieu of a formal hearing before a decision review officer 
(DRO).  The informal conference was scheduled and held at the 
Nashville RO in June 2006.  The conference report is of 
record.  In particular, the Board notes that the DRO allowed 
the veteran an additional 60 days to provide evidence to 
support the issues on appeal.  The DRO also informed the 
veteran of the information and evidence needed to 
substantiate his claims.

The Board notes that the veteran also requested a Travel 
Board hearing in conjunction with this current claim.  The 
hearing was scheduled for November 2006, but the veteran 
failed to report for this hearing, and made no attempt to 
reschedule the hearing.  Thus, the Board finds that the 
veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service Connection for Hearing Loss

In this case, the veteran contends that he sustained hearing 
loss as a result of firing weapons during basic training.  
Service medical records (SMRs) associated with the claims 
file reveal that the veteran was afforded a clinical 
evaluation and physical examination in June 1976 prior to 
enlistment.  The clinical evaluation was normal and no 
hearing problems were noted at that time.  The veteran 
described his health at that time as "good," and provided a 
medical history in which he specifically denied ever having 
hearing loss.  

Similarly, clinical evaluations and physical examinations 
administered in January 1977 and January 1978 were also 
essentially normal and no hearing problems were noted at that 
time.  The veteran described his health as either "good" or 
"fair," and provided a medical history in which he 
specifically denied ever having hearing loss.  

The veteran was also afforded a clinical evaluation and 
physical examination in July 1978 prior to separation from 
service.  The clinical evaluation was essentially normal and 
no hearing problems were noted at that time.  The veteran 
described his health as "good," and specifically denied 
ever having hearing loss.  

In December 2004, the veteran was afforded a VA hearing 
evaluation.  The veteran reported bilateral hearing loss 
which was worse in the left ear.  The veteran stated the 
onset of the hearing loss was approximately four to five 
years prior to the evaluation.  The audiologist diagnosed the 
veteran as having asymmetrical sensorineural hearing loss, 
worse in the left ear, however, the decibel loss levels were 
not reported.  

In a follow-up treatment note, also dated December 2004, the 
VA examiner conducted auditory brainstem response testing.  
The examiner sought to rule out retrocochlear pathology based 
on the results of this testing, and referred the veteran to 
an ear, nose, and throat specialist (ENT).  

The veteran underwent a VA ENT consultation in January 2005.  
At that time, the veteran reported hearing loss when applying 
for a factory job approximately five years prior to the ENT 
examination.  It was noted that the veteran was subsequently 
fitted for a hearing aid in the left ear.  The veteran 
provided a medical history in which he admitted 
"significant" in-service and post-service noise exposure, 
but denied ear trauma or prior surgeries.  He also reported 
intermittent tinnitus as well as gait unsteadiness.  The 
examiner noted the veteran's asymmetrical sensorineural 
hearing loss, and ordered magnetic resonance imaging (MRI) of 
the head and internal auditory canals to evaluate any 
possible anatomical/structural abnormalities which might have 
explained the veteran's asymmetrical sensorineural hearing 
loss.

An MRI of the brain and internal auditory canals was 
administered by VA in July 2005.  The results of the MRI were 
interpreted to be normal.  In a follow-up VA ENT treatment 
note dated August 2005, the examiner noted that there was no 
evidence of retrocochlear pathology to explain the veteran's 
asymmetrical sensorineural hearing loss.   

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the severity and extent of the claimed 
audiological disability and to obtain an opinion as to 
whether it is related to noise exposure in service.

For VA purposes, impaired hearing pursuant to 38 C.F.R. § 
3.385, will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service Connection for Headaches

In July 1977, the veteran was involved in a motor vehicle 
accident in which he sustained multiple lacerations to his 
left forearm and face, among other injuries.  The Board notes 
that the veteran presented to sick call in September 1977 
after reporting headaches.  The impression at that time was 
sinusitis.  

The veteran also underwent neurological testing in October 
1977 following the motor vehicle accident to determine 
whether there was any structural or physical damage done to 
the veteran's head.  In a separate SMR dated October 1977, 
the veteran reported difficulty remembering things.  The 
onset of the forgetfulness, according to the veteran, was two 
months prior to this visit.  The veteran indicated at that 
time that he was hit in the head with an object and that he 
spent two days in the hospital.  The veteran reported having 
headaches, and noted that aspirin did not alleviate his 
symptoms.  The examiner referred the veteran for a 
neurological evaluation.  

Neurological evaluation was also conducted in October 1977.  
The veteran reported at the time of the neurological 
evaluation that he had difficulty remembering "small 
things" since being hit on the side of the head in June 1977 
and knocked unconscious for a period of 10-12 hours.  The 
veteran did not have any focal weakness, paralysis, or 
headaches following this incident.  However,  he reported 
headaches and vertigo at the time of the examination.  Upon 
examination, the examiner found no evidence of neurological 
deficit, and diagnosed the veteran as status-post cerebral 
concussion, rule out chronic hematoma.  An 
electroencephalography (EEG) conducted at that time was 
interpreted to be abnormal.  

In a December 1977 summary of neurological treatment, the 
examiner noted that the veteran reported loss of memory 
without loss of consciousness or head trauma preceding the 
complaints.  No history of a seizure disorder, loss of 
consciousness, paralysis, or paresthesias was noted, and the 
veteran denied headaches, visual disturbances, or episodes of 
transient weakness.  A mental status examination was within 
normal limits.  The veteran was alert, oriented, and 
conscious.  No evidence of memory deficit, dysphasia, or 
speech disturbance was noted at that time.  Calculation was 
within normal limits and general information was described as 
"fair."  Cranial nerves and motor and sensory systems 
seemed to be intact and equal bilaterally.  Deep tendon 
reflexes were 2+ all over with plantars downgoing.  No 
Hoffman Sign, snout reflex, or facilitations were noted, and 
the cerebellar examination was within normal limits.  No 
carotid bruits, neck rigidity, or tremors were noted.  The 
veteran's gait and tandem gait were described as normal and 
the Romberg Test was negative.

X-rays of the skull, a brain scan, and computed tomography 
(CT) of the head were interpreted to be within normal limits.  
An EEG was interpreted to be abnormal showing slowing, along 
with some spike activity noticed in the occipital area with 
phase reversal.  The examiner noted that the EEG could be 
"nonspecific," especially in light of the normal brain scan 
and head CT.  The diagnosis was normal neurological 
examination with an abnormal EEG.  

Physical examination administered in January 1978 was also 
essentially normal and no neurological abnormalities were 
noted at that time.  However, it was noted that the veteran 
sustained a head injury and was knocked unconscious secondary 
to a blow to the head.  The veteran described his health as 
either "good" or "fair," and provided a medical history in 
which he specifically denied ever having frequent or severe 
headaches or dizziness or fainting spells.

In February 1978, the veteran presented to sick call with 
concerns of headache, loose bowels, sleeplessness, vomiting, 
and a non-productive cough.  The examiner diagnosed the 
veteran as having a viral upper respiratory infection.      

The Board observes that the veteran was also afforded a 
clinical evaluation and physical examination in July 1978 
prior to separation from service.  The clinical evaluation 
was essentially normal and no neurological abnormalities were 
noted at that time.  The veteran described his health as 
"good," but provided a medical history in which he admitted 
to having frequent or severe headaches or dizziness or 
fainting spells.  A notation at the bottom of the examination 
report indicated that the veteran had multiple undocumented 
complaints, many of which were not truly remembered by the 
veteran.  The examiner concluded that "hx probably 
invalid."

The first pertinent post-service treatment record is dated 
November 1993.  The veteran presented at that time to VA with 
headaches and numbness in the left arm.  The impression was 
chest wall pain.  Similarly, the veteran reported to VA with 
chest pain in November 1995.  The veteran indicated a history 
of headaches at that time.  

The Board notes that the veteran was scheduled for a CT scan 
of the head at a VA medical facility in February 1998 for an 
unknown purpose.  The results of this CT scan are not of 
record and must be obtained.  

The veteran sought VA care in January 2004 after reporting 
headaches.  In particular, the veteran indicated that he 
experienced throbbing headaches approximately three times per 
week which were located in the frontal sinus region.  The 
examiner noted the veteran's history of polysubstance abuse 
and upon examination, found the veteran to have clear nasal 
discharge, a good appetite, and regular bowel movements.  No 
evidence of fever, chills, weight loss, or chest pain was 
noted.  The impression was acute sinusitis.     

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, supra.  In this 
case, a VA examination is necessary to determine the etiology 
of the claimed headaches and to obtain an opinion as to 
whether they are related to either the in-service motor 
vehicle accident or to the incident in which the veteran was 
struck in the head with an object, knocked unconscious, and 
subsequently hospitalized.  

Additionally, the Board notes the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from August 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facility and obtain any and all 
medical treatment records that are dated 
from August 2005 to the present.  In 
addition, the results of the February 1998 
computed tomography (CT) scan of the 
veteran's head should be obtained and 
associated with the claims file.  All 
efforts to obtain these records should be 
fully documented, and the VA medical 
facility should provide a response if all 
of the records have already been provided.  
VA will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a hearing 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the severity of 
the claimed hearing loss disability.  The 
examiner is asked to express an opinion as 
to whether the current hearing loss is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's claimed noise exposure during 
military service or to any other incident 
of service.  The examiner must provide a 
complete rationale for any stated opinion.

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a neurological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

The examiner is asked to express an 
opinion as to the etiology of the 
veteran's claimed headaches.  The examiner 
is also asked to express an opinion as to 
whether the current headaches are at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and in 
particular, to either the July 1977 motor 
vehicle accident or to the June 1977 
incident in which the veteran was struck 
in the head with an object, knocked 
unconscious, and subsequently 
hospitalized.  The examiner must provide a 
complete rationale for any stated opinion.

4. Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



